Citation Nr: 1137567	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  05-24 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 Regional Office (RO) in Cleveland, Ohio rating decision, which denied the Veteran's application for TDIU.

Initially, the Board notes that in a March 2010 rating decision the RO granted the Veteran a temporary 100 percent disability rating for his right knee disability under 38 C.F.R. § 4.30 for post-surgery convalescence, effective from September 1, 2009 to December 1, 2009.  Thus, the Board considers that, for the rating period from September 1, 2009 through November 30, 2009, the Veteran received a full grant of the benefits sought.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, there is no justiciable issue for the Board to decide for that period of time.
 

FINDINGS OF FACT

1.  The Veteran meets the percentage requirements for TDIU, as he has as single service-connected disability rated at 40 percent or more and a combined rating of 70 percent or more.

2.  The Veteran's service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in October 2003 satisfied many of the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The letter informed the Veteran of what the evidence must show to establish entitlement to TDIU.  He was informed of what evidence he should submit and what VA would attempt to obtain on his behalf.  He was informed that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter further informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  In addition, the Veteran was provided with the evidence necessary to establish a total rating due to individual unemployability resulting from service connected disabilities.  Since the Board has concluded that the preponderance of the evidence is against the claim for TDIU, any questions as to the appropriate effective date to be assigned is rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of TDIU.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and post-service VA treatment records are in the file.  Private medical records identified by the Veteran have been associated with the claims file, to the extent possible.  Furthermore, the Veteran does not claim there is additional evidence not of record that would help his claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The RO provided the Veteran appropriate VA examinations in February 2003, March 2004, December 2006, and April 2010.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's service-connected disabilities and the affect these disabilities have on his employability.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

In this case, the Board notes that the Veteran's service-connected disabilities include separate 30 percent ratings for left and right total knee replacement and residuals, separate 10 percent ratings for degenerative arthritis of the left and right hip associated with the bilateral knee replacements, and a 10 percent rating for tinnitus.  His combined rating for the bilateral knee and hip disabilities is 70 percent, and his overall combined rating including the rating for tinnitus also is 70 percent.  As noted, to meet the requirement of "one 40 percent disability," disability of one or both lower extremities, including the bilateral factor, will be considered one disability.  Therefore, the Veteran's service-connected disabilities meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.

The Veteran asserts that his service-connected bilateral knee and bilateral hip disabilities are the primary causes of his asserted unemployability.  The Board notes that since the Veteran raised the issue of TDIU and after the last supplemental statement of the case (SSOC) addressing the issue the Veteran also was service-connected for tinnitus and a 10 percent rating assigned.  The Veteran has not contended, nor does the evidence suggest, that his tinnitus is a causative factor in his asserted unemployability.  Instead, the Veteran contends that he was forced to leave his job as a tree trimmer in 1990 because of a torn knee ligament and that he has been unable to obtain substantially gainful employment since that time because of pain, stiffness, and related lower extremity problems.  In addition, the Veteran has suggested that employers have not hired him due to his age.

The Veteran injured multiple right knee ligaments in approximately April 1990 and eventually required surgery on his right anterior cruciate ligament (ACL) in about September 1990.  Thereafter, the Veteran was unable to return to his prior employment as a tree trimmer due to his inability to climb trees and engage in strenuous labor.  The Veteran was prescribed a brace for the right knee to wear when engaging in strenuous activity.  A July 1991 VA treatment record indicated that the Veteran was able to return to work not involving strenuous use of the right knee.

The Veteran was afforded a VA examination in May 1993 for the right knee.  At that time, the Veteran experienced minor muscle spasms in the right thigh and calf about every 3 to 4 hours, lasting several seconds to several minutes on almost a daily basis.  He also had aching in both hips.  On examination, the Veteran had flexion to 101 degrees in the right knee and to 97 degrees in the left knee, with full extension bilaterally.  There was no evidence of swelling or deformity.  

In approximately December 1990, VA approved the Veteran for vocational rehabilitation.  The Veteran returned to school and earned a bachelor's degree in business administration in June 1995.

In November 1999, the Veteran underwent a total right knee arthroplasty with posterior cruciate ligament substituting components and hardware removal.  The hospital discharge summary noted complaints of bilateral knee pain, right worse than left.  The Veteran indicated that he currently was working a desk job for a mortgage company.  He had experienced increasing right knee pain since 1990 that had resulted in decreased activities, including restriction of walking to about a half block without rest.  Prior to the surgery, the Veteran had right knee range of motion from 5 to 90 degrees and left knee range of motion was from 5 to 100 degrees.  

The Veteran underwent a total left knee arthroplasty in March 2001.  The Veteran indicated that he had overly relied on his left knee during his recuperation from the right knee arthroplasty in 1999 and experienced progressive pain in the left knee as a result.  He was limited to walking about 2 blocks without rest and restriction of activities.  The Veteran's left knee range of motion was -5 to 100 degrees and his right knee range of motion was 0 to 100 degrees without pain.  The right knee was stable on examination.

The Veteran was afforded a VA examination in November 2002.  At that time, he was working part time as a teacher at a community college teaching business administration classes.  At present the Veteran was doing fairly well physically, with daily bilateral knee pain that was less severe than prior to the surgeries, but remained somewhat bothersome.  The Veteran reported being fairly active, but that he was unable to exercise vigorously or to jog.  He also noted aching bilateral hip pain that had been gradually worsening in intensity and was described as a nuisance.  On examination, the Veteran had right knee range of motion from 0 to 120 degrees, with some trace laxity in the collateral ligaments.  Left knee range of motion was from 0 to 130 degrees, with trace laxity in the collateral ligaments but otherwise stable.  He had full range of motion of the hips bilaterally.  The examiner considered the Veteran's disability level to be moderate, with daily pain that had improved since his knee arthroplasties, but with residual discomfort.

The Veteran was afforded another VA examination in February 2003.  The Veteran reported that he was doing poorly, with daily pain in the bilateral knees.  He indicated locking or clunking in the right knee when arising after an extended period of sitting.  The Veteran noted difficulty with stairs, unsteadiness on his feet, and difficulty walking after 10 minutes of standing.  In addition, he reported gradually worsening bilateral hip pain.  The Veteran had 0 to 130 degrees of motion in the bilateral knees, without laxity, but with a palpable clunk going from 30 to 0 degrees of extension in the right knee consistent with patellar clunk syndrome.  There was evidence of arthritis in the bilateral hips, but good range of motion.  The examiner noted bilateral knee pain and mild instability.

During a March 2004 VA examination, the Veteran reported that his bilateral hip pain kept him awake at night, but denied locking or instability of the hips.  The left hip pain was worse than the right.  He also reported bilateral knee pain, with the right worse than the left.  The main problem with the right knee was catching or clunking during extension.  Endurance was less in the right knee, but strength was good bilaterally.  The Veteran indicated that the left knee was holding up great, with occasional swelling, but overall symptoms much less serious than the right knee.  On examination, the Veteran's right knee motion was from 20 to 100 degrees, with stable ligaments and an audible clunk during extension from 90 degrees.  The left knee's motion was from 0 to 116 degrees, with slight edema of the left shin.  Neither knee was tender to palpation, but the right knee was painful when held at 100 degrees of flexion with some evidence of fatigue.  Ligaments of the knee were stable bilaterally.  There was slightly decreased range of motion of the bilateral hips, but no evidence of pain on motion.

An April 2005 VA treatment record indicated that the Veteran's right patellar clunk did not bother him enough for surgery.  In April 2006, the Veteran's range of motion was 0 to 120 degrees in the bilateral knees, with laxity in the right lateral collateral ligament but no other problems.  There was mild discomfort in the left hip, but good range of motion.  

During a December 2006 VA examination, the Veteran denied the use of crutches, braces, or shoe inserts, but did report use of a cane 1 to 2 times per month.  He had a steady gait, but reported approximately 4 falls in the previous year.  The Veteran reported that walking was limited to about a quarter mile due to a cramping sensation in the legs and sitting limited to 30 to 45 minutes due to discomfort in the gluteal region bilaterally.  He was limited to 15 to 20 minutes of standing due to bilateral knee pain, worse on the right.  The Veteran was independent in activities of daily living and with his current occupation.  His primary current complaints were bilateral knee pain and locking in the right knee, as well as bilateral stiffness, swelling, and fatigability.  On examination, there was no evidence of deformity or tenderness to palpation.  Range of motion of the bilateral knees was 0 to 120 degrees and both knees were stable on testing.  There was significant catching in the right patellofemoral joint that was released with forced extension.  The Veteran reported increased pain, fatigue, and lack of endurance with repetition.  The examiner concluded that the Veteran had no evidence of recurrent subluxation or instability in either knee.  Instead, the Veteran had classic symptoms of patellar clunk in the right knee, which was often the result of residual scar tissue following knee arthroscopy.

In April 2007, left knee range of motion was 0 to 100 degrees and right knee range of motion was 0 to 95 degrees, with no laxity or pain.  The bilateral hips had good range of motion, but mild pain.  In July 2008, the Veteran reported that his right knee would get a little stiff, but that he otherwise was doing well.  On examination, the Veteran had normal muscle strength and stability in the right knee, with range of motion from 0 to 90 degrees.  Left knee strength and stability were normal, with range of motion from 0 to 100 degrees.  

In September 2009, the Veteran underwent a right total knee revision arthroplasty, specifically a surgical exchange of the right tibial polyethylene tray.  By the end of September 2009, the Veteran was independent in gait with good swing phase of the right knee.  In addition, right knee flexion was 100 degrees.  He reported pain only during physical therapy and that otherwise he was able to walk stairs and generally to ambulate without a cane.

The Veteran was afforded another VA examination in April 2010 for his right knee.  The Veteran indicated that he was working part time in security for a private company.  Since the September 2009 right knee surgery, the Veteran denied any pain, swelling, or limitation of motion, other than restrictions on kneeling, squatting, or climbing imposed at the time of his original total knee arthroplasty.  There was some occasional mild stiffness, but overall he had noticed a considerable improvement.  The current primary complaint was for left knee pain.  On examination, there was no antalgic gait and the examiner attributed any gait problems to obesity.  The Veteran denied the use of assistive devices for walking.  The right knee was stable, with range of motion from 0 to 120 degrees, with no additional problems on repetitive motion.

An April 2010 addendum to the April 2010 VA examination report indicated that there were no limitations of daily activities due to the right knee and that the Veteran had no complaints with respect to the right knee.

The Board notes there is no medical professional who has suggested that the Veteran's unemployment status can be attributed to his knee or hip problems or other service-connected disabilities.  Indeed, the medical evidence of record shows that since leaving work as a tree trimmer in 1990 due to problems with his right knee that he has worked in a mortgage office, as a teacher, and in security.  The Board finds it significant that the July 1991 VA treatment record discussed above stated that the Veteran was able to return to work not involving strenuous use of the right knee.  

Thus, after the Veteran's initial injury that precluded employment involving strenuous physical activity, such as a tree trimmer, the Veteran clearly was considered fit for sedentary employment.  Such a determination is supported by the Veteran's receipt of vocational education services through the VA, through which he obtained a degree in business administration.  The Veteran thereafter used that degree to obtain employment in a mortgage office and as a community college instructor teaching classes in business administration.  While the Veteran has indicated that he has been unable to find full time employment using his business administration degree, the Veteran attributes those problems to the state of the economy and his age, rather than due to an inability to perform the job duties associated with employment in business administration.

The Board acknowledges the Veteran's contention that he had difficulty with the physical requirements of teaching at a community college, due to extended periods of time spent writing on the blackboard.  While the Board is sympathetic to these difficulties, it must be noted that the combined 70 percent rating currently in effect for his disabilities of the lower extremities contemplates severe industrial impairment.  Furthermore, the Board notes education at the college level would seem to typically allow for significant flexibility in teaching technique so as to permit the Veteran to spend less time writing on a blackboard.  In addition, since the September 2009 right total knee revision arthroplasty the Veteran appears to have significantly improved use of his right knee, rendering such difficulties less severe now.

The Board also has considered the Veteran's statement that his VA treating orthopedist strongly urged the Veteran to retire to prolong the life of both artificial knees.  Again, while the Board is sympathetic to the Veteran's potential future problems with his artificial knees, such a statement goes towards possible future difficulties, and does speak to the Veteran's current ability to obtain or maintain employment.  Thus, the statement from the Veteran's VA orthopedist does not support the contention that the Veteran currently is unemployable.

With respect to extended periods of sitting, the Board notes that the Veteran has attributed problems with extended sitting to bilateral gluteal pain.  The Board notes that the Veteran is not service-connected for any related disability.  There is no indication or suggestion that extended sitting results in problems with the knees or hips other than stiffness in the joints when rising, as well as right patellar clunk prior to the September 2009 total knee revision.

In closing, the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability.  However, the 70 percent schedular evaluation currently in effect recognizes significant industrial impairment resulting from his disorders.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


